 Case 8:17-cv-01605-JLS-DFM Document 189 Filed 07/23/19 Page 1 of 3 Page ID #:4537




 1
 2
 3
 4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
 9                   SOUTHERN (SANTA ANA) DIVISION
10
     ANTONIO HURTADO, et al.,  )         Case No.: 8:17-cv-01605-JLS-DFM
11
                               )
12       Plaintiffs,           )         Assigned to Hon. Josephine L. Staton
13   v.                        )
                               )         ORDER REGARDING
14   RAINBOW DISPOSAL EMPLOYEE )         ELECTRONIC SERVICE OF
15   STOCK OWNERSHIP PLAN      )         FORMAL DISCOVERY
     COMMITTEE, et al.         )
16                             )
17       Defendants,           )
18
19
20
21
22
23
24
25
26
27
28


                                        1
 Case 8:17-cv-01605-JLS-DFM Document 189 Filed 07/23/19 Page 2 of 3 Page ID #:4538




 1                                            ORDER
 2          In accordance with the Stipulation of the Plaintiffs and Defendants
 3   (collectively “the Parties”), it is hereby Ordered as follows:
 4          1.     By the consent of each of the Parties, notices, correspondence, formal
 5   discovery and responses thereto and other documents in this litigation not
 6   exceeding 10 megabytes may be served by electronic mail, without simultaneous
 7   service via U.S. mail (or any other means pursuant to Rule 5 of the Federal Rules
 8   of Civil Procedure), by sending the document to the counsel and email addresses to
 9   which the parties have stipulated (without the need to serve any other counsel).
10   Pursuant to Federal Rule of Civil Procedure 5(b)(2)(E), service shall be complete upon
11   the transmission of the documents unless the serving party learns that it did not reach the
12   persons intended to be served.
13          2.     For service of documents over 10 megabytes, the Parties shall serve
14   such documents via another method of service permitted under the Federal Rules
15   of Civil Procedure unless the serving Party has made prior arrangements with the
16   Counsel for the Parties to be served to receive electronic delivery.
17          3.     For purposes of paragraphs 1 through 3 of this Order, documents sent
18   through file transfer protocol (“FTP”), ShareFile, or similar web-based file sharing
19   protocols will not count against the 10-megabyte total, and service of such
20   documents shall be complete upon transmission of a notice providing access to the
21   FTP site or similar file sharing website.
22          4.     Each of the Parties may change the list of Counsel or email
23   addresses for electronic delivery by sending a letter or email advising all other
24   Parties of the change of Counsel or email by which service should be made.
25          5.     Each of the Parties may withdraw from the Stipulation by filing a
26   notice with the Court with at least 7 days’ notice advising all Parties of such
27   withdrawal.
28


                                                  2
 Case 8:17-cv-01605-JLS-DFM Document 189 Filed 07/23/19 Page 3 of 3 Page ID #:4539




 1         6.     Nothing in this Order shall prohibit any Party, at its option, from
 2   utilizing any other method of service permitted under the Federal Rules of Civil
 3   Procedure.
 4         7.     This Order does not apply to filings or notices by ECF.
 5         8.     Nothing in this Order shall change the rules concerning computing
 6   and extending time set forth in Rule 6.
 7
 8         IT IS SO ORDERED.
 9         Dated: July 23, 2019
10                                             _________________________________
                                               Hon. Josephine L. Staton
11
                                               UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 3
